
	
		II
		110th CONGRESS
		1st Session
		S. 139
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expedite review by the Supreme Court of
		  the warrantless electronic surveillance program of the National Security
		  Agency.
	
	
		1.Short titleThis Act may be cited as the Foreign
			 Surveillance Expedited Review Act.
		2.Standing for declaratory and injunctive
			 relief for persons who refrain from electronic communications by reason of fear
			 of warrantless electronic surveillance
			(a)StandingA United States citizen who has refrained
			 or is refraining from wire communications because of a reasonable fear that
			 such communications will be the subject of electronic surveillance conducted
			 without an order issued in accordance with title I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) under a claim of Presidential
			 authority under either the Constitution of the United States or the
			 Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50
			 U.S.C. 1541 note) shall have standing to file a petition for declaratory or
			 injunctive relief with respect to such warrantless electronic
			 surveillance.
			(b)Rules Applicable to ActionsIn any action for declaratory or injunctive
			 relief under subsection (a), the following shall apply:
				(1)The action shall be filed in the United
			 States District Court for the District of Columbia and shall be heard by a
			 3-judge court convened pursuant to section 2284 of title 28, United States
			 Code.
				(2)A copy of the complaint shall be delivered
			 promptly to the Attorney General, the Clerk of the House of Representatives,
			 and the Secretary of the Senate.
				(3)A reasonable fear shall be established by
			 evidence that the person bringing the action—
					(A)has and will continue to have regular wire
			 communications from the United States to one or more persons in Afghanistan,
			 Iraq, Pakistan, or any country designated as a state sponsor of terrorism in
			 the course of that person’s paid employment doing journalistic, academic, or
			 other research pertaining to terrorism or terrorist groups; or
					(B)has engaged and will continue to engage in
			 one or more commercial transactions with a bank or other financial institution
			 in a country described in subparagraph (A).
					(4)The procedures and standards of the
			 Classified Information Procedures Act (18 U.S.C. App.) shall apply to the
			 action.
				(5)A final decision in the action shall be
			 reviewable only by appeal directly to the Supreme Court of the United States.
			 Such appeal shall be taken by the filing of a notice of appeal within 10 days,
			 and the filing of a jurisdictional statement within 30 days, of the entry of
			 the final decision.
				(6)It shall be the duty of the United States
			 District Court for the District of Columbia and the Supreme Court of the United
			 States to advance on the docket and to expedite to the greatest possible extent
			 the disposition of the action and appeal.
				(c)DefinitionsIn this section, the terms electronic
			 surveillance and wire communication have the meaning given
			 such terms in section 101 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1801).
			
